Cope, J. delivered the opinion of the Court
Norton, J. concurring.
The judgment in this case must be reversed for irregularity in the proceedings. When the judgment was entered there was a demurrer on file which had not been disposed of. Two of the defendants demurred separately, and the record shows that but one of the demurrers was acted upon. The other was filed after a default had been taken, but the attorneys for the plaintiffs accepted service of it, thereby waiving the default.
Judgment reversed, and cause remanded.